Exhibit 10.1

HALCÓN RESOURCES CORPORATION

2012 LONG-TERM INCENTIVE PLAN

SUMMARY OF STOCK OPTION GRANT

You, the Participant named below, have been granted the following option (the
“Option”) to purchase shares of the common stock, $0.0001 par value per share
(the “Common Stock”), of Halcón Resources Corporation, a Delaware corporation
(the “Company”), on the terms and conditions set forth below and in accordance
with the Stock Option Award Agreement (the “Award Agreement”) to which this
Summary of Stock Option Grant is attached and the Halcón Resources Corporation
2012 Long-Term Incentive Plan (the “Plan”):

 

Participant Name:   Number of Options Granted:   Type of Option:  

¨       Incentive Stock Option

 

¨       Non-Qualified Stock Option

Grant Date:  

Expiration Date:

  Exercise Price Per Share:   $ Vesting Schedule:  

The Option granted hereunder shall vest as follows:

(a)    The option to purchase      shares of Stock is vested and exercisable as
of

 

(b)    The option to purchase      shares of Stock is vested and exercisable as
of

 

(c)    The option to purchase      shares of Stock is vested and exercisable as
of

You, by your signature as the Participant below, acknowledge that you (i) have
reviewed the Award Agreement and the Plan in their entirety and have had the
opportunity to obtain the advice of counsel prior to executing this Summary of
Stock Option Grant, (ii) understand that the Option is granted under and
governed by the terms and provisions of the Award Agreement and the Plan, and
(iii) agree to accept as binding all of the determinations and interpretations
made by the Committee with respect to matters arising under or relating to the
Option, the Award Agreement and the Plan.

 

PARTICIPANT:                HALCÓN RESOURCES CORPORATION

 

               By:   

 

      Floyd Wilson, Chairman of the Board and CEO



--------------------------------------------------------------------------------

Exhibit 10.1

HALCÓN RESOURCES CORPORATION

2012 LONG-TERM INCENTIVE PLAN

STOCK OPTION AWARD AGREEMENT

THIS STOCK OPTION AWARD AGREEMENT (the “Award Agreement”) is made as of the
Grant Date (as set forth on the Summary of Stock Option Grant) by and between
Halcón Resources Corporation, a Delaware corporation (the “Company”), and the
Participant set forth on the Summary of Stock Option Grant (“Participant”)
pursuant to the Halcón Resources Corporation 2012 Long-Term Incentive Plan (the
“Plan”).

WHEREAS, the Participant is an employee or a consultant to the Company or a
Subsidiary of the Company or is a non-employee director of the Company, and it
is important to the Company that the Participant be encouraged to remain in the
service of the Company or such Subsidiary; and

WHEREAS, the Board of Directors of the Company or the Compensation Committee of
the Board of Directors of the Company (the “Committee”) has authority to grant
Options under the Plan to employees, non-employee directors and other
individuals providing consulting or advisory services to the Company and its
Subsidiaries; and

WHEREAS, the Committee has determined to award to the Participant the Option
described in this Award Agreement;

NOW, THEREFORE, the Company and the Participant agree as follows:

1. Effect of Plan and Authority of Committee. This Award Agreement and the
Option granted hereunder are subject to the Plan, which is incorporated herein
by reference. The Committee is authorized to make all determinations and
interpretations with respect to matters arising under or relating to the Plan,
this Award Agreement and the Option granted hereunder. Capitalized terms used
and not otherwise defined herein have the respective meanings given them in the
Plan or in the Summary of Stock Option Grant, which are attached hereto and
incorporated herein by this reference for all purposes.

2. Grant of Option. On the terms and conditions set forth in this Award
Agreement, the Summary of Stock Option Grant and the Plan, as of the Grant Date,
the Company hereby grants to the Participant the option to purchase the number
of shares of Common Stock set forth on the Summary of Stock Option Grant at the
Exercise Price per share set forth on the Summary of Stock Option Grant (the
“Option”). The Option is intended to be an Incentive Stock Option or a
Nonqualified Stock Option, as provided in the Summary of Stock Option Grant. If
the Option is intended to be an Incentive Stock Option, it is agreed that the
exercise price is at least 100% of the Fair Market Value of a share of Common
Stock on the Grant Date (110% of Fair Market



--------------------------------------------------------------------------------

Exhibit 10.1

 

 

Value if the Participant owns stock possessing more than 10% of the combined
voting power of the Company or its Subsidiaries or “parent corporations”). To
the extent that the aggregate Fair Market Value (determined at the time the
Incentive Stock Option is granted) of shares of Common Stock with respect to
which Incentive Stock Options are exercisable for the first time by an
individual during any calendar year under all incentive stock option plans of
the Company and its Subsidiaries and any “parent corporation” (as defined in
Section 424(e) of the Code) exceeds $100,000, such excess Incentive Stock
Options shall be treated as Nonqualified Stock Options. The Committee shall
determine, in accordance with applicable provisions of the Code, Treasury
Regulations and other administrative pronouncements, which of the Participant’s
Options will not constitute Incentive Stock Options because of such limitation
and shall notify the Participant of such determination as soon as practicable
after such determination.

3. Vesting. This Option may be exercised only to the extent it is vested on the
vesting dates in accordance with the Vesting Schedule set forth in the Summary
of Stock Option Grant. The vested percentage indicated in such Vesting Schedule
shall be exercisable, as to all or part of the vested shares, at any time or
times after the respective vesting date and until the expiration or termination
of the Option. The vesting of this Option may be accelerated in certain events
which are set forth in the Plan. The unvested portion of this Option shall
terminate and be forfeited immediately on the date of the Participant’s
termination of employment or service.

4. Term.

(a) Term of Option. This Option may not be exercised after the close of the
Company’s business on the Expiration Date as set forth in the Summary of Stock
Option Grant. If the Expiration Date of this Option or any termination date
provided for in this Award Agreement shall fall on a Saturday, Sunday or a day
on which the executive offices of the Company are not open for business, then
such expiration or termination date shall be deemed to be the last normal
business day of the Company at its executive offices preceding such Saturday,
Sunday or day on which such offices are closed.

(b) Early Termination. Except as provided below, this Option may not be
exercised unless the Participant shall have been in the continuous employ or
service of the Company, any Subsidiary of the Company or any Affiliated Entity
from the Grant Date to the date of exercise of the Option.

(i) If the Participant is an Eligible Employee and the Company, a Subsidiary or
an Affiliated Entity terminates the Participant’s employment by reason of
Disability, this Option may be exercised in full (whether or not the Option is
fully vested) by the Participant’s (or the Participant’s estate or the person
who acquires this Option by will or the laws of descent and distribution or
otherwise by reason of death of the Participant) but only within such period of
time ending on the earlier of (A) the date that is one year following such
termination or (B) the Expiration Date.



--------------------------------------------------------------------------------

Exhibit 10.1

 

 

(ii) If the Participant is an Eligible Employee and the Participant’s employment
with the Company, a Subsidiary or an Affiliated Entity terminates by reason of
the Participant’s death, the Participant’s estate, or the person who acquires
this Option by will or the laws of descent and distribution or otherwise by
reason of death of the Participant, may exercise this Option in full (whether or
not the Option is fully vested) but only within such period of time ending on
the earlier of (A) the date that is one year following the Participant’s death
or (B) the Expiration Date.

(iii) If the Participant is an Eligible Employee and the Participant’s
employment with the Company, a Subsidiary or an Affiliated Entity is terminated
without Cause, all unvested Options shall be forfeited and the Participant may
exercise any vested Options but only within such period of time ending on the
earlier of (A) the date that is three months following such termination or
(B) the Expiration Date. For purposes of this Option, “Cause” means a
Participant’s gross negligence or willful misconduct in the performance of the
duties of his or her employment, or the Participant’s final conviction of a
felony or of a misdemeanor involving moral turpitude.

(iv) If the Participant is an Eligible Employee and the Participant’s employment
with the Company, a Subsidiary or an Affiliated Entity is terminated for Cause,
all unvested and vested Options shall be immediately forfeited upon such
termination.

(v) If the Participant is an Eligible Employee and the Participant voluntarily
terminates employment with the Company, a Subsidiary or an Affiliated Entity,
all unvested Options shall be forfeited and the Participant may exercise any
vested Options but only within such period of time ending on the earlier of
(A) the date that is three months following such termination of employment or
(B) the Expiration Date.

(vi) If the Participant is a Consultant and the Participant ceases providing
services to the Company, all unvested Options shall be forfeited and the
Participant may exercise any vested Options but only within such period of time
ending on the earlier of (A) the date that is three years following such
cessation of services or (B) the Expiration Date.

(vii) If the Participant is an Eligible Director and the Participant terminates
service as a director of the Company, all unvested Options shall be forfeited
and the Participant may exercise any vested Options but only within such period
of time ending on the earlier of (A) the date that is three years following such
cessation of services or (B) the Expiration Date.

5. Manner of Exercise and Payment. Exercise of this Option shall be by written
notice to the Secretary of the Company at least two business days in advance of
such exercise stating the election to exercise in the form and manner determined
by the Board. The exercise price of this Option may be paid (i) in cash or by
check, bank draft or money order payable to the



--------------------------------------------------------------------------------

Exhibit 10.1

 

 

order of the Company; (ii) by delivering shares of Common Stock having a Fair
Market Value on the date of payment equal to the amount of the exercise price,
but only to the extent such exercise of an Option would not result in an adverse
accounting charge to the Company for financial accounting purposes with respect
to the shares used to pay the exercise price unless otherwise determined by the
Board; or (iii) a combination of the foregoing. In addition to the foregoing,
the Board may permit this Option to be exercised by a broker-dealer acting on
behalf of a Participant through procedures approved by the Board.

6. Withholding Tax. Unless otherwise paid by the Participant, the Company, its
Subsidiaries or any of its Affiliated Entities shall be entitled to deduct from
any payment under this Agreement, regardless of the form of such payment, the
amount of all applicable income and employment taxes required by law to be
withheld with respect to such payment or may require the Participant to pay to
it such tax prior to and as a condition of the making of such payment. In
accordance with any applicable administrative guidelines it establishes, the
Board may allow the Participant to pay the amount of taxes required by law to be
withheld with respect to this Option by (i) directing the Company to withhold
from any payment with respect to the Option a number of shares of Common Stock
having a Fair Market Value on the date of payment equal to the amount of the
required withholding taxes or (ii) delivering to the Company previously owned
shares of Common Stock having a Fair Market Value on the date of payment equal
to the amount of the required withholding taxes. However, any payment made by
the Participant pursuant to either of the foregoing clauses (i) or (ii) shall
not be permitted if it would result in an adverse accounting charge with respect
to such shares used to pay such taxes unless otherwise approved by the Board.

7. Delivery of Shares. Delivery of the certificates representing the shares of
Common Stock purchased, upon exercise of this Option shall be made as soon as
reasonably practicable after receipt of notice of exercise and full payment of
the Exercise Price and any required withholding taxes. If the Company so elects,
its obligation to deliver shares of Common Stock upon the exercise of this
Option shall be conditioned upon its receipt from the person exercising this
Option of an executed investment letter, in form and content satisfactory to the
Company and its legal counsel, evidencing the investment intent of such person
and such other matters as the Company may reasonably require. If the Company so
elects, the certificate or certificates representing the shares of Common Stock
issued upon exercise of this Option shall bear a legend to reflect any
restrictions on transferability.

8. Optional Issuance in Book-Entry Form. Notwithstanding the provisions of
Section 7, at the option of the Company, any shares of Common Stock that under
the terms of this Award Agreement are issuable in the form of a stock
certificate may instead be issued in book-entry form.

9. Transferability.



--------------------------------------------------------------------------------

Exhibit 10.1

 

 

(a) This Option is personal to the Participant and during the Participant’s
lifetime may be exercised only by the Participant or his or her guardian or
legal representative upon the events and in accordance with the terms and
conditions set forth in the Plan, and shall not be transferred except by will or
by the laws of descent and distribution, nor may it be otherwise sold,
transferred, pledged, exchanged, hypothecated or otherwise disposed of in any
way (by operation of law or otherwise) and it shall not be subject to execution,
attachment or similar process. Any attempted sale, transfer, pledge, exchange,
hypothecation or other disposition of this Option not specifically permitted by
the Plan or this Award Agreement shall be null and void and without effect.

(b) No shares of Common Stock or other form of payment shall be issued with
respect to any Option unless the Company shall be satisfied based on the advice
of its counsel that such issuance will be in compliance with applicable federal
and state securities laws. Certificates evidencing shares of Common Stock
delivered pursuant to exercise of this Option may be subject to such stop
transfer orders and other restrictions as the Committee may deem advisable under
the rules, regulations and other requirements of the Securities and Exchange
Commission, any securities exchange or transaction reporting system upon which
the Common Stock is then listed or to which it is admitted for quotation and any
federal or state securities law. The Committee may cause a legend or legends to
be placed upon such certificates (if any) to make appropriate reference to such
restrictions.

10. Notices. All notices between the parties hereto shall be in writing. Notices
to the Participant shall be given to the Participant’s address as contained in
the Company’s records. Notices to the Company shall be addressed to its
Corporate Secretary at the principal executive offices of the Company at 1000
Louisiana, Suite 6700, Houston, Texas 77002.

11. Relationship With Contract of Employment or Services.

(a) The grant of an Option does not form part of the Participant’s entitlement
to remuneration or benefits pursuant to his or her contract of employment or
services, if any, and, except as otherwise provided in a written contract of
employment or for services, the existence of such a contract between any person
and the Company, any Subsidiary or any Affiliated Entity does not give such
person any right or entitlement to have an Option granted to him or any
expectation that an Option might be granted to him whether subject to any
conditions or at all.

(b) The rights and obligations of the Participant under the terms of his or her
contract of employment or other contract or agreement for services with the
Company, any Subsidiary of the Company or any Affiliated Entity, if any, shall
not be affected by the grant of an Option.



--------------------------------------------------------------------------------

Exhibit 10.1

 

 

(c) The rights granted to the Participant upon the grant of an Option shall not
afford the Participant any rights or additional rights to compensation or
damages in consequence of the loss or termination of his or her office,
employment or service with the Company, any Subsidiary of the Company or any
Affiliated Entity for any reason whatsoever.

(d) The Participant shall not be entitled to any compensation or damages for any
loss or potential loss which he or she may suffer by reason of being or becoming
unable to exercise an Option in consequence of the loss or termination of his or
her office, employment or service with the Company, any Subsidiary of the
Company or any Affiliated Entity for any reason (including, without limitation,
any breach of contract by the Company, any Subsidiary of the Company or any
Affiliated Entity) or in any other circumstances whatsoever.

12. Market Standoff Agreement. The Participant agrees in connection with any
public offering of the Company’s securities that, upon request of the Company or
the managing underwriter(s) of such offering, the Participant will not sell or
otherwise dispose of any Common Stock acquired pursuant to this Award Agreement
without the prior written consent of the Company or such managing
underwriter(s), as the case may be, for a period of time (not to exceed 180
days) after the effective date of the registration requested by such managing
underwriter(s) and subject to all restrictions as the Company or the managing
underwriter(s) may specify for employee or other service provider stockholders
generally.

13. Governing Law; Exclusive Forum; Consent to Jurisdiction. This Award
Agreement shall be governed by and construed in accordance with the internal
laws (and not the principles relating to conflicts of laws) of the State of
Texas, except as superseded by applicable federal law. The exclusive forum for
any action concerning this Award Agreement or the transactions contemplated
hereby shall be in a court of competent jurisdiction in Harris County, Texas,
with respect to a state court, or the United States District Court for the
Southern District of Texas, with respect to a federal court. THE PARTICIPANT
HEREBY CONSENTS TO THE EXERCISE OF JURISDICTION OF A COURT IN THE EXCLUSIVE
FORUM AND WAIVES ANY RIGHT HE OR SHE MAY HAVE TO CHALLENGE OR CONTEST THE
REMOVAL AT ANY TIME BY THE COMPANY, ANY OF ITS SUBSIDIARIES OR ANY OF ITS
AFFILIATED ENTITIES TO FEDERAL COURT OF ANY SUCH ACTION HE OR SHE MAY BRING
AGAINST IT IN STATE COURT.